Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 8/19/2021.  Claims 2-3 have been canceled.  Claims 1, 6, 7, 11, and 12 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues Ogale teaches barbed rather than forked needles.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As argued in the previous rejection, barbed needles and forked needles are well-known in the art as equivalent needles for fiber displacement wherein the barb direction creates notch extending perpendicular to the barb and notches extending in an equivalent direction as a distal fork would have been expected to have a similar effect (See Lescostaouec, pages 6-7, paragraphs [0065]-[0067]). 
Applicant arguments with respect to Lescostaouec focus on the differences of purpose.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Lescostaouec is used solely for its teachings about how the barb direction, and thus the notch direction (since the barbs form notches), relative to the fiber direction affects displacement of fibers during needling. This is considered relevant to Ogale because Ogale teaches a needling process wherein there is a desire to not displacement fiber tow (See Ogale page 5, paragraph [0061] and page 8, paragraph [0100], wherein the tow/fibers [106] in each crimp layer [104] of the preform [102] are to remain straight “maintaining the orientation or direction of the tow…forming each non-crimp layer” after needling while the needle deposits the nonwoven filaments [114] through these layers).  
Applicant argues Lescostaouec teaches how to orient needles to transfer fibers, not how to orient them to not transfer fibers.  Even ignoring the fact that the teaching of one necessarily teaches the other (i.e. if you know what notch angles cause displacement, then by extension, you know what notch angles do not cause displacement), Examiner respectfully disagrees with Applicant’s assessment of Lescostaouec. Lescostaouec teaches both how to displace and not to displace fibers relative to the notch direction and specifically states “wherein there are no barbs oriented in the circumferential direction, the adapted needle does not displace the radial fibers.” Page 6, paragraphs [0065]-[0066] (thus teaching when no barbs are in the circumferential direction, i.e. no notches are in the radial direction since barbs form a notch extending perpendicularly to the barb, there is no radial displacement).  This clearly indicates notch direction should be aligned with fiber direction to cause displacement and not aligned with fiber direction to not cause displacement.  This is relevant to needling processes such as in Ogale wherein displacement of certain fibers is undesirable during needling.  Thus, it would have predictably been advantageous to not orient notches with any fibers in the preform, i.e. not orient at zero angles, because doing so would be more likely to cause displacement of said fibers, which is explicitly taught as being undesirable in Ogale.  Applicant has not addressed the inadequacy of such an argument.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “needling…by means of a needling device comprising a plurality of forked needles, each forked needle being provided at its distal end with a notch.”  Claim 7 recites needling “by means of forked needles each having at its distal end at least one notch.”  This appears to be the same or broader than is what already in claim 1.  Further, Examiner submits it is implied the needles described in Claim 1 must do the claimed needling and if Applicant argues this is not the case, Examiner submits Claim 1 would not be supported since the specification does not teach any embodiments of needling devices with forked needles wherein the forked needles do not perform the needling.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale (US 2018/0093446) in view of Lescostaouec (US 2010/0037441).
Regarding Claims 1-8 and 11, Ogale teaches a method for producing a composite material part comprising continuous fibers (See page 2, paragraph [0029]) and a polymer matrix (See page 1, paragraphs [0001]-[0003] and [0009], wherein resin matrix, which implies polymeric resin, is infused into continuous tow, i.e. fibers, to form a composite), comprising:
 a step of producing a preform [102] formed of continuous unidirectional fibers [106] oriented along at least one fiber direction (See Fig. 2 and page 2, paragraphs [0031] and [0034], wherein the fibers in each layer [104] are parallel in a single orientation/direction, i.e. unidirectional, and individual layers are stacked to form preform [102]),
a step of applying non-woven filaments to at least a first main face of the preform (See Figs. 4 and 7 and page 2, paragraph [0029], wherein a nonwoven [124] is made of fibers [114], i.e. filaments), and
a step of needling said filaments [114] by means of a needling device [304] comprising a plurality of needles [316], each needle being provided with a barb so that filaments are driven by the needles and arranged in a direction substantially perpendicular to the continuous fibers of the preform (See page 6, paragraph [0071]-[0072] and Figs. 5-6, wherein said needles have barbs that catch filaments [114] and are then driven vertically into the preform, thus providing the filaments [114] substantially vertical, or perpendicular, to the continuous fibers [106]).  
Ogale teaches fibers may be biaxial preforms (See page 3, paragraph [0034]), which are preforms with fibers in two different directions, and also clearly teaches 0 and 90 degree fibers would have been a likely alignment in a biaxial preform (See page 2-3, paragraph [0037]). Ogale also teaches the tow/fibers [106] in each layer [104] of the preform [102] are to remain straight after needling (See page 5, paragraph [0061]) while the needle deposits the nonwoven filaments [114] through these layers [104] (See page 6, paragraph [0072]) and explicitly teaches “maintaining the orientation or direction of the tow…forming each non-crimp layer.”  See page 8, paragraph [0100].  This clearly suggests minimal displacement of the tow/fibers while placing the nonwoven filaments [114] is advantageous, but Ogale is silent about the orientation of the notches formed by the barbs in performing such needling.  
Further, it would have been apparent any known method for minimizing displacement of tows in needling would have predictably been advantageous to minimize the tow displacement in Ogale. Lescostaouec teaches the location of the barbs, and by consequence, the notches that they form, is critical to fiber displacement in needling.  Specifically, Lescostaouec teaches “wherein there are no barbs oriented in the circumferential direction, the adapted needle does not displace the radial fibers” (See page 6, paragraphs [0065]-[0066], teaching when no barbs are in the circumferential direction, i.e. no notches are in the radial direction, there is no radial displacement). Since the barbs form notches perpendicular that extend in a direction perpendicular to the barb direction, this teaches clearly indicates notch direction must be aligned with fiber direction to cause displacement, i.e. at a zero angle.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to orient all notches used in needling in Ogale at non-zero angles to the fibers in each layer of the preform because zero angles would have predictably caused fiber displacement of the preform, which Ogale teaches is undesirable. 
Further, Lescostaouec teaches the barb/notch direction can affect different layers differently relative to its relationship to individual fibers directions in different layers (See pages 6-7, paragraph [0067], teaching “the position of the barbs 340 relative to the orientation of the textile fibers 5 within the preform 80 being built may vary the characteristics” and “the position of the barbs may vary the construction of the preform along its various layers”). Thus, the teachings of Lescostaouec clearly state the notch axis direction of a needle notch relative to the fiber directions in preforms affects the characteristics thereof wherein notches aligned with the fiber direction causes displacement and notches unaligned from the fiber direction to not affect displacement.  
In applying this these teachings to Ogale, it is clear when needling a biaxial preform such as a 0/90 preform as taught therein, situating a notch at a zero angle to the fibers would have been undesireable because it would have been more likely to displace the fibers, which is undesirable.  It would have been apparent from the teaches of Lescostaouec situating a notch perpendicular to one group of fibers will situate it parallel to the other groups of fibers, causing minimal displacement to one layer and high displacement in another according to the teachings of Lescostaouec, thus providing uneven properties.  The teachings of Lescostaouec indicate to a person of ordinary skill in the art that orienting the notch at the same angle relative to each fiber grouping, i.e. 45 degrees, will cause similar displacement in each layers, and thus not vary the properties of layers relative to each other.  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to align the notch in the needling needles so as to bisect the fiber alignment in each layer of a biaxial layer, such as aligning the notch at 45 degrees in a 0/90 preforms, because doing so would have predictably situated the notch in the same position relative to the fibers in each layers, and thus both minimizing displacement without disproportionately affecting any one layer relative to others.  This would predictably “maintain the orientation” of the fiber tow in Ogale during needling and provide more even properties in the preform instead of degrading the fibers in one direction relative to another. 
Ogale doesn’t specifically teach a distal fork. However, forked needles with notches on the distal end are well-known alternatives to barbs wherein the notch in the distal end is effectively equivalent to a notch formed perpendicular to the extension direction of a barb (See, for example, Lescostaouec, page 6, paragraphs [0065], wherein it is clear distal fork notches perform the same displacement function as barb notches).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize forks with distal notches perpendicular to the needle axis, as opposed to barbs, because such forks would have predictably performed with functional equivalence.  Note a barb creates a perpendicular notches and thus a forked notched with a notch perpendicular to the barb direction would have been expected to perform equivalent displacement.
Regarding Claim 5, Examiner submits “reference axis” is undefined and thus may be any direction whatsoever, and -90 to +90 literally defines every possible angle possible for an extending fiber relative to a given axis (since flipping a fiber 180 degrees essentially gives it the same orientation, and thus +91 is the same direction as -89, +92 is the same as -88, etc.).  Thus, every continuous fiber must always be between -90 and +90.  Thus, whichever axis is furthest from a given notch axis may be considered the “reference axis” regardless of the orientation of fibers.  Therefore, Examiner submits as currently written, Claim 5 appears to be non-limiting.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale and Lescostaouec as applied to Claim 1, and further in view of Sommer (US 3,729,785).
Regarding Claim 9, Ogale and Lescostaouec teach the method of Claim 1, as described above.  Ogale fails to teach a lubricating agent.  However, lubricating agents are well-known in the art to assist with needle penetration and prevent fiber breakage (See, for example, Sommer, col. 8, lines 46-50).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize lubricating agents in Ogale because doing so would have predictably helped needle penetration and prevent fiber breakage.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale and Lescostaouec as applied to Claim 1, and further in view of Applicant Admitted Prior Art (AAPA).
Regarding Claims 10 and 12, Ogale and Lescostaouec teach the method of Claim 1, as described above.  Although Ogale teaches superimposing the preform layers [104] on the nonwoven, Ogale also teaches the preform may be completely formed prior to being put in contact with the nonwoven (See pages 5-6, paragraph [0069], and note forming in situ utilizing a layup tool and rollers and shown in Fig. 7) and teaches the layers may be laminated dry (See page 2, paragraph [0032]) and impregnated with a polymeric matrix (See page 7, paragraph [0082]-[0088]).  Although implying pressing, Ogale doesn’t specifically teach the process of pre-forming a laminate of the preform layers.  However, AAPA indicates in the background using layers with a small amount of polymer and rolling them on a tool is a known method for laminating a preform of superimposed layers such as in Ogale (See instant PgPub 2020/0189207, page 1, paragraph [0005]).  Thus, since the claimed method is explicitly described as being known in the prior art for laminating a preform, and because Ogale recites laminating a preform without providing a specific process, Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the known method for forming the desired result, i.e. a preform laminate.  Doing so would have predictably formed a multilayered preform for storage that could subsequently be needled and impregnated as in Ogale without the need for a preforming forming step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746